AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     Southern District
                                                  __________  District of
                                                                       of __________
                                                                          Texas


               Janice Hughes Barnes, et al.                       )
                             Plaintiff                            )
                                v.                                )      Case No.   4:18-cv-725
                    Roberto Felix Jr., et al.                     )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs                                                                                                         .


Date:          08/13/2021                                                                  /s/ Liyah K. Brown
                                                                                           Attorney’s signature


                                                                            Liyah K. Brown, DC# 500149, SDTX# 3534154
                                                                                       Printed name and bar number
                                                                                       Texas Civil Rights Project
                                                                                         2202 Alabama Street
                                                                                          Houston, TX 77004

                                                                                                 Address

                                                                                    liyah@texascivilrightsproject.org
                                                                                             E-mail address

                                                                                            (512) 474-5073
                                                                                            Telephone number

                                                                                            (512) 474-0726
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
